DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments filed on 12 July 2022.
Claims 1-20 have been amended.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 May 2022 was filed after the mailing date of the initial disclosure. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objections and 112 rejections previously raised.  Those objections and rejections are respectfully withdrawn.  Applicant’s amendments have necessitated new grounds of rejection under 112, see below.
Applicant’s amendments are insufficient to overcome the 101 rejection and have necessitated updated grounds of rejection, see below.
Applicant’s amendments have necessitated new grounds of rejection under 103, see below.

Response to Arguments
Applicant’s arguments filed on 12 July 2022 have been fully considered but are not persuasive.
Regarding the 101 rejection, applicant argues that the claims describe a non-routine computerized method executed by a processing device for adapting a safety management system to changing risks.  Examiner respectfully disagrees.  The claims set forth a series of steps for processing, obtaining, receiving, updating, transmitting, etc. that are all performed “by a processor” and “using algorithms”.  A generically programming processor does not impose a meaningful limit on the scope of the claims.  In order for the addition of a machine to impose a meaningful limit on the scope of the claim it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Applicant’s claims set forth a generic data processing environment where data is gathered, processed and transmitted to manage safety and risk.
Applicant argues that the processing of image data, transmitting to various devices, using algorithms and retrieving data cannot be considered observing an devaluating data, and thus cannot be mental processes.  Examiner respectfully disagrees.  The claims are merely performed “by a processor” without meaningfully limiting the implementation of the steps.  Data and information can be received mentally.  Merely gathering data from a database does not set forth any meaningful or specific method of data gathering that is essential to the ability to execute the claimed methodology.  The database and devices merely send and receive in a generic computer network environment and do not integrate the otherwise abstract concepts into a practical application by meaningfully limiting the implementation of the abstract steps.
Applicant argues that the claim elements improve on conventional safety management systems, the technological process of debriefing and processing briefings and provide meaningful limits because computerized insights are obtained.  Examiner respectfully disagrees.  Mitigating risk by analyzing questionnaire response in a generic computerized environment illustrates a fundamental economic practice for risk mitigation, and the individual steps illustrate mental processes of observation and evaluation that are merely applied “by a processor” in a computerized environment.  The additional elements do not apply or use the exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment.
Regarding the 103, applicant argues that Amigo is fundamentally different from the claimed invention because it is directed to an activity evaluation system for use in managing an insurance related process.  Examiner respectfully disagrees.  Applicant’s arguments are more specific than the limitations set forth in the claims.  Just because the claimed invention is described in the specification as being directed to initiating safety related actions based on risk of a task, where the tasks can be routine daily work, does not functionally or structurally distinguish the claims from the cited references.
Applicant argues that Amigo does not determine that execution of a task involves usage of an object. Examiner respectfully disagrees.  Amigo in at least [0120] describes how employee sensor data may be compared and/or correlated with a stored database linking safety and insurance claim data to activity levels, [0024-0026, 0067-0069 describe analyzing data relating to employees, tools, equipment, machinery, vehicles and materials used during task execution.  Hnatio is further combined and in at least [0042, 0082, 0100-0101 describes the ability to identify and group events of the same or similar risk categories, where the risk may be associated with a particular user, activity, or resource that is associated with the event.
Applicant argues that Hnatio does not teach information gathered from a debriefing questionnaire because Hnatio’s online survey data does not include answers to specific task that was completed or execution of a specific task.  Examiner respectfully disagrees.  Applicant’s arguments is more specific than the limitations set forth in the claim.  Amigo teaches the ability to gather results and data relating to a specific task and task execution.  Hnatio is combined to teach a questionnaire or survey type of data gathering. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s amendments have necessitated new and updated grounds of rejection, see below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended independent claims recite “using…a speech synthesis algorithm on at least on audio recording to determine debriefing responses”.  However, the specification in at least [0161] and Fig. 13 describe that the speech synthesis algorithm is used to communicate with the workers, so it takes textual instructions and synthesizes speech to output an audio to the workers.  The debriefing responses are the inverse, an audio recording is analyzed or parsed in some way to determine the responses, for example by using natural language processing [0197].  The specification does not support or detail how a speech synthesis algorithm could be utilized to parse an audio recording.
The amended claims additionally recite using a machine learning algorithm to determine at least one new action for mitigating risk.  However, the specification fails to provide adequate support that identifies how the determination of the actions is made.  At least [0067] describes using machine learning derived rules to determine a value of the risk score, [0075] describes using AI and machine learning to determine types of hazards, [0160-0161] describes using machine learning to analyze data and provide recommendations  however none of the identified portions of the specification provide detail that describes how or what specific machine learning functions are executed on what data in order to determine a new action, or how the new action determination is accomplished.  One of ordinary skill in the art would not be able to ascertain how the new action would be determined using a machine learning algorithm based on the disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear how a speech synthesis algorithm could be used to parse an audio recording.  The amended independent claims recite “using…a speech synthesis algorithm on at least on audio recording to determine debriefing responses”.  However, the specification in at least [0161] and Fig. 13 describe that the speech synthesis algorithm is used to communicate with the workers, it takes textual instructions and synthesizes speech to output an audio to the workers.  The debriefing responses are the inverse, an audio recording is analyzed or parsed in some way to determine the responses, for example by using natural language processing [0197].  Clarification is required.
It is unclear how the new action is determined using a machine learning algorithm.  The amended claims recite using a machine learning algorithm to determine at least one new action for mitigating risk.  However, the specification fails to provide adequate support that identifies how the determination of the actions is made.  At least [0067] describes using machine learning derived rules to determine a value of the risk score, [0075] describes using AI and machine learning to determine types of hazards, [0160-0161] describes using machine learning to analyze data and provide recommendations  however none of the identified portions of the specification provide detail that describes how or what specific machine learning functions are executed on what data in order to determine a new action, or how the new action determination is accomplished.  Clarification is required.
Claims 1 and 16 recite the limitation " the at least one object" in 17, the 2nd processing step.  There is insufficient antecedent basis for this limitation in the claim.  An object or at least one object was not previously identified in the claims, so it is not clear what object is being referred back to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claims 1 and 16 recite the limitations for adapting safety management to changing risks by performing a series of steps for receiving image data, processing data to determine information, determining responses to a questionnaire, processing data to determine a new safety related risk, receiving details of a scheduled task, determining whether a task involves object usage, determining a new action for mitigating risk and generating personized briefing information including new briefing data .  These limitations, as drafted, illustrate a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind.  But for the configured processor, communication devices, database, and algorithms, the claim encompasses a user simply observing and evaluating data to make decisions and recommendations in their mind.  The mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping.  Concepts related to mitigating risk are considered a fundamental economic practice or principle, thus illustrating a certain method of organizing human activity.  Thus the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite additional elements including a network interface configured to receive image data from sensors, a memory configured to store data, a processor that processes, transmits, obtains, and updates data, uses algorithms to make determinations, controls presentation, obtains data from communication devices, updates and retrieves data from databases, transmitting information to  communication devices, and that the other steps are done by the configured processor.  The transmitting, obtaining, updating, retrieving and generating using an interface, memory, database and devices are recited at a high level of generality and amount to mere data gathering, storing and transmission (i.e. output/presentation) which are forms of insignificant extra solution activity.  The configured processor and using algorithms are also recited at a high level of generality and merely automates the other steps.  Each of the additional limitations are no more than mere instructions to apply the exception using a generic computer component (the configured processor).  The combination of these additional element is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong two above, the additional elements in the claim amount to no more than mere instructions to apply the abstract idea using generic computer components.  The same analysis applies here in 2B and does not provide an inventive concept.
For the steps that were considered extra solution in step 2A, these have been re-evaluated in step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the interface, memory, database or devices are anything other than off the shelf computer components and the Symantec, TLI and OIP Techs court decisions referenced in MPEP 2106.05d indicate that mere collection, receipt, storage and transmission of data, such as generating an output or presenting a display are well-understood, routine and conventional functions when claimed in a merely generic manner, as they are here.  For these reasons, there is no inventive concept.
Dependent claims 2-15 and 17-20 include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims further narrow the abstract process, i.e. the mental process including observations and evaluations, by describing additional determinations, identifying and assessing risk, generating risk assessment data by assessing information, generating briefing and debriefing information, describe the task sequencing, who performs actions, when data is retrieved and when presentations are made.  The claims recite additional elements including generating a visual representation, describe data being collected from sensors which are used to monitor tasks via computers, using a chatbot, performing actions “by an automated machine”, and retrieving from a database.  These elements are recited at a high level of generality and merely apply the abstract concepts, i.e. “using a dedicated chatbot”, “by the sensors”, “by an automated machine” and set forth the same extra solution activities for gathering, storing and transmitting data addressed in the independent claims.  The additional elements are not integrated into a practical application, nor do they amount to significantly more.  Even when reconsidered, the elements are considered well-understood, routine and conventional.  Therefore, Claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amigo et al. (US 2017/0109829) in view of Hnatio (US 2012/0123822) further in view of Poteet et al. (US 2009/0287642). 
As per Claim 1 Amigo teaches:
A method for adapting a safety management system to changing risks, the method comprising:        
receiving, by at least one process, image data from a plurality of image sensors located in an industrial environment; (Amigo in at least Fig. 3, 7, and 8 illustrate and are described in at least [0007, 0024, 0026, 0040, 0055, 0067, 0072, 0077 0089, 0105] as receiving sensor data related to employee task execution in an industrial environment and describe digital photography and image analysis on camera footage)
processing, by at least one processor, the image data to determine task execution information pertaining to an execution of a first task in the industrial environment by a first set of employees including a first employee (Amigo in at least Fig. 3, 7, and 8 illustrate and are described in at least [0007, 0024, 0026, 0040, 0055, 0067, 0072, 0077 0089, 0105] as receiving and analyzing sensor data related to employee task execution in an industrial environment and describe digital photography and image analysis on camera footage used to analyze data, hazards and other safety information and tasks); 
obtaining, by at least one processor, from the first communications device at least one audio recording to provide feedback (Amigo Fig. 1, 3, 4, 7 and 8 illustrates collecting feedback following the execution of tasks in a cyclical manner, so after each iteration of a task, sensors collect data and provide feedback, there is also periodic safety information that can be conveyed through an employer or management, [0009, 0037, 0054, 0059] describe how the obtained data can include recorded audio); 
processing, by at least one processor, the obtained data and task execution information to determine a new safety-related risk for the at least one object associated with the industrial environment used during the execution of the first task (Amigo in at least Fig. 7 illustrates analyzing and or aggregating collected data from task execution to obtain injury risk evaluation, e.g. a new safety related risk as is described further in at least [0031, 0033, 0035, 0059, 0063, 0096-0098]) wherein the object includes at least one of: an employee, a tool, a machine, a vehicle, a material (Amigo in at least [0024-0026, 0067-0069 describe analyzing data relating to employees, tools, equipment, machinery, vehicles and materials used during task execution); 
updating, by the at least one processor, a safety database to include data pertaining to the new safety-related risk for the at least one object used during the execution of the first task (Amigo in at least Fig. 1, 3, and 4 illustrate providing gathered and analyzed data to databases, Fig. 7 and 8 and at least [0031, 0033, 0035, 0059, 0063, 0069, 0096 and 120] describe gathering and aggregating monitored data relating to safety, risk and activities during task execution for employees and resources involved in the task execution); 
determining, by at least one processor and based on received data, that execution of the second task involves usage of the at least one object (Amigo in at least [0120] describes how employee sensor data may be compared and/or correlated with a stored database linking safety and insurance claim data to activity levels, [0024-0026, 0067-0069 describe analyzing data relating to employees, tools, equipment, machinery, vehicles and materials used during task execution); 
retrieving, by at least one processor, from the safety database the data pertaining to the new safety-related risk for the at least one object (Amigo Figs. 1, 3, 4, 7 and 8 illustrate retrieving data from a safety database related to risks as is described in at least [0035, 0069-0070, 0091-0095]) ; 
using, by at least one processor, analysis to determine at least one new action for mitigating risks associated with the at least one object in the execution of second task based on the retrieved data (Amigo in at least Fig. 7 and 8 and [0009, 0024, 0035-0037, 0059, 0063, 0070, 0096-0098, 0120] illustrate and describe recommendations and suggestions including new actions to reduce risk based on the analysis); 
retrieving, by at least one processor, from a database employee information associated with the second employee (Amigo [0026, 0032, 0034-0035, 0060, 0069, 0077] describe retrieving employee details for any number of employees whose records and information are retained in a database);
generating, by at least one processor, for the second employee personalized briefing information for the second task based on the retrieved employee information that includes new briefing data indicative of the determined action associated with the at least one object (Amigo in at least Fig. 7 and 8 and [0009, 0024, 0035-0037, 0059, 0063, 0070, 0096-0098, 0120] illustrate and describe generating information to provide the recommendation or suggestion to the employee based on inputs and logic, [0041] describes the ability to add and present customized data); and 
transmitting, by at least one processor, to a second communication device associated with the second employee the briefing information (Amigo in at least Fig. 1, 7 and 8 and [0009, 0024, 0035-0037, 0059, 0063, 0070, 0096-0098, 0120] illustrate and describe providing the information as feedback or a warning, this can be provided in real time via a physical stimulus or other transmission through a user device such as those illustrated in at least Fig. 1, 2, 3 and 4 associated with each individual worker or employee).  
Amigo does not explicitly recite that the information is gathered from a presented debriefing questionnaire as responses, receiving details of a second task scheduled to take place, or determining that a second tasks involves resources or objects used during the first task.  However, Hnatio teaches a computerized risk assessment, event projection and control of events using statistically processed survey data to determine risk (Abstract).  Hnatio further teaches:
following a completion of the first task, transmitting, by at least one processor, to a first communication device associated with the first employee a debriefing questionnaire pertaining to the execution of the first task; obtaining by at least one processor, from a first communications device at least one audio recording in response to the debriefing questionnaire; using, by at least one processor an analysis on at least one audio recording to determine debriefing responses of the first employee to the debriefing questionnaire (Hnatio in at least [0004, 0028, 0050, 0088, 0093, 0113, 0120-0122, 0137-0140] describe that following task execution, providing online survey questionnaires to users via wireless devices from which responses are gathered, other input/output and display devices are illustrated in at least Fig. 12, [0113] further describes that data can be gathered from audio sensors and use other auditory indicators)
processing, by the at least one processor, the debriefing responses and the task execution information to determine a new safety-related risk for the at least one object associated with the industrial environment used during the execution of the first task (Hnatio Fig. 3 and at least [0049-0050 and 0056] describe receiving and processing response data and other data to calculate risk, Fig. 7 and at least [0087-0088, 0093-0094, 0137-0140] describe providing surveying questionnaires and processing the results for assessment purposes to evaluate risk levels); 
receiving, by at least one processor, details of a second task scheduled to take place in the industrial environment by a second set of employees including a second employee (Hnatio in at least [0005] describes projecting future events and generating event management response recommendations as is further described in [0015] and illustrated in Fig. 10, see also [0066-0068, 0082, 0095-0098]); 
determining, by at least one processor and based on received details, that execution of the second task involves usage of the at least one object used during the execution of the first task (Hnatio in at least [0042, 0082, 0100-0101 describes the ability to identify and group events of the same or similar risk categories, where the risk may be associated with a particular user, activity, or resource that is associated with the event)
using, by at least one processor, a machine learning algorithm to determine at least one new action for mitigating risks associated with the at least one object in the execution of second task based on the retrieved data (Hnatio in at least [0052] describes utilizing machine learning to assess risk and determine best practices and compliance standards based on analysis data)
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to obtain data related to employee safety, receiving details of second tasks and determine that second tasks involve particular resources to include the techniques for gathering response data from a presented questionnaire, to received details for scheduled or future event and to assess when events are similar or use the same resources as another previous event because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable.  By identifying similarities and like events/tasks for upcoming events/tasks and gathering data by surveying employees, the combination enables a more robust safety analysis that takes personal experience and expertise into account while managing risk in complex events or system (Hnatio [0003]).
Neither Amigo nor Hnatio explicitly recite using voice to text on audio recordings.  However, Poteet teaches an automated analysis and comment summarization for survey response data.  Poteet further teaches:
using, by at least one processor a speech recognition algorithm on at least one audio recording to determine debriefing responses (Poteet in at least [0027] describes collecting via a web based survey application, survey response comments, that can be hand written or in the form of recorded audio and using speech recognition processing in order to extract text and store the data in a database)
Therefore, it would be obvious to one of ordinary skill in the art modify the ability to determine responses from gathered survey data to include techniques for utilizing speech to text to transcribe audio recordings into a textual formal because each of the elements were known, but not necessarily described as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements perform the same function as they did individually.  By utilizing a speech to text type recognition program, the combination enables response data to be stored in smaller text files instead of larger audio files, thus reducing storage requirements.
As per Claim 2 Amigo further teaches:
77 generating a visual representation of the actual execution of the first task relative to an expected execution of the first task, wherein the visual representation of the actual execution of the first task is based on the task execution information from the plurality of image sensors in the industrial environment and the obtained data (Amigo in at least [0067-0068 and 0096-0098, 0007, 0024, 0026, 0040, 0055, 0067, 0072, 0077 0089, 0105]] describes the ability to compare sensor data, including image sensor data, to compliance data to evaluate and promote compliance, e.g. actual tasks data vs. expected execution data.  AmAm
AmAm	Amigo does not explicitly recite that the data obtained is debriefing responses to a questionnaire.
debriefing responses of the first employee to the debriefing questionnaire (Hnatio in at least [0004, 0028, 0050, 0088, 0093, 0120-0122, 0137-0140] describe that following task execution, providing online survey questionnaires to users and receiving their responses).
Hnatio is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 3 Amigo further teaches:
determining the new safety-related risk based on processing of the obtained data of the first employee together with the task execution information received from the plurality of sensors in the industrial environment (Amigo in at least Fig. 7 illustrates analyzing and/or aggregating collected data from image sensors and from status databases to obtain injury risk evaluation, e.g. a new safety related risk as is described further in at least [0031, 0033, 0035, 0059, 0063, 0096-0098, 0007, 0024, 0026, 0040, 0055, 0067, 0072, 0077 0089, 0105]).  
Amigo does not explicitly recite that the data obtained is debriefing responses.
debriefing responses (Hnatio in at least [0004, 0028, 0050, 0088, 0093, 0120-0122, 0137-0140] describe that following task execution, providing online survey questionnaires to users).
Hnatio is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 4 Amigo further teaches:
wherein the processing comprises generating synergetic risk assessment data by identifying the at least one object and assessing risk in view of new information received from the first employee during the obtaining data (Amigo in at least Fig. 7 illustrates cyclically analyzing and/or aggregating collected data from sensors and static data databases to obtain injury risk evaluation from the aggregate collected data, e.g. synergetic risk assessment data, in at least [0031, 0033, 0035, 0059, 0063, 0096-0098]).  
Amigo does not explicitly recite that the data obtained is debriefing responses.
debriefing (Hnatio in at least [0004, 0028, 0050, 0088, 0093, 0120-0122, 0137-0140] describe that following task execution, providing online survey questionnaires to users).
determined a new safety-related risk for the at least one object associated with the industrial environment used during the execution of the first task (Hnatio Fig. 3 and at least [0049-0050 and 0056] describe receiving and processing response data and other data to calculate risk, Fig. 7 and at least [0087-0088, 0093-0094, 0137-0140] describe providing surveying questionnaires and processing the results for assessment purposes to evaluate risk levels); 
Hnatio is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 5 Amigo does not teach but Hnatio further teaches:
wherein the generating of the briefing information for the second employee comprises generating the briefing information for the second employee that includes new questions relating to the new safety-related risk of the at least one object, and understanding verification data for verifying that answers of the second employee reflect understanding of the new safety-related risk (Hnatio in at least [0087-0088, 0120, 0137-0140] describe generating new questions or specifically formulated questionnaires as well as the ability to verify that the correct information is being gathered using control questions).
Hnatio is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 6 Amigo does not teach but Hnatio further teaches:
wherein at least one of the debriefing of the first employee and the briefing of the second employee is executed using a dedicated chatbot operable to parse natural language response of the respective employee (Hnatio in at least [0052, 0084, 0116] using programmed bots to obtain information).  
Hnatio is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 7 Amigo further teaches:
wherein the task execution information is further determined based on information collected by at least one sensor included in the first communication device (Amigo in at least Figs. 1, 2, 3, 4, 5, 7 and 8 and [0007, 0026-0031, 0055, 0067, 0069] illustrate and describe multiple computer sensors for monitoring task execution, see also [0007, 0024, 0026, 0040, 0055, 0067, 0072, 0077 0089, 0105]).  
As per Claim 8 Amigo further teaches:
wherein the second communications device comprises a plurality of sensors for monitoring execution of the second task, wherein the method further comprises 78monitoring execution of the new action based on data collected by the sensors of the second communication device (Amigo in at least Figs. 1, 2, 3, 4, 5, 7 and 8 and [0007, 0026-0031, 0055, 0067, 0069] illustrate and describe multiple computer sensors for monitoring task execution).  
As per Claim 9 Amigo further teaches:
wherein execution of the second task starts before the completion of the first task, wherein the generating and the presenting of the briefing information for the second employee is executed after the completion of the first task and the start of the second task, for mitigating safety-risks during the execution of the second task (Amigo Figs. 7 and 8 and at least [0070, 0096-0098, 0103-0105, 0120] describe how multiple tasks can be executed, not necessarily in sequence, and briefing or recommendation/suggestion information for a second employee will be based on any previous iteration of the type of task or resource involved to help reduce risk).  
As per Claim 10 Amigo further teaches:
wherein the new action includes a risk-mitigating action to be executed by the second employee (Amigo in at least Fig. 7 and 8 and [0009, 0024, 0035-0037, 0059, 0063, 0070, 0096-0098, 0120] illustrate and describe recommendations and suggestions including new actions to reduce risk based on the analysis).  
As per Claim 11 Amigo further teaches:
wherein the new action includes a risk-mitigating action to be executed by an automated machine in the industrial environment (Amigo in at least Fig. 7 and 8 and [0009, 0024, 0035-0037, 0059, 0063, 0070, 0096-0098, 0120] illustrate and describe recommendations and suggestions including new actions to reduce risk based on the analysis that can be automated actions such as a buzzer or warning issued to the employee).  
As per Claim 12 Amigo illustrates and describes a plurality of employees and tasks from which data can be obtained.  Amigo further teaches:
wherein the determining of the new safety-related risk comprises determining the new safety- related risk based on synergetic processing of the obtained data (Amigo in at least Fig. 7 illustrates cyclically analyzing and/or aggregating collected data from sensors and static data databases to obtain injury risk evaluation from the aggregate collected data, e.g. synergetic risk assessment data, in at least [0031, 0033, 0035, 0059, 0061, 0063, 0096-0098]).  
Amigo does not explicitly recite presenting debriefing questionnaires to gather responses from the plurality of employees.  However, Hnatio further teaches:
comprising presenting to different first employees personalized debriefing questionnaires pertaining to the execution of plurality of different first tasks, debriefing-responses to the debriefing questionnaire (Hnatio in at least [0004, 0028, 0050, 0088, 0093, 0120-0122, 0137-0140] describe that following task execution, providing online survey questionnaires to users,  [0087-0088, 0120, 0137-0140] describe generating new questions or specifically formulated questionnaires for different events, users, etc.)
Hnatio is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above.
As per Claim 13 Amigo further teaches:
wherein the generating of the briefing information for the second employee is preceded by retrieving from a database safety-related historical data pertaining to the second employee or historical data on the at least one object, and wherein the determining of the new action is further based retrieved data (Amigo Fig. 7, 8 and at least [0031-0033, 0058, 0071] illustrate and describe that providing feedback is preceded by retrieving historical safety data and using the aggregate to determine new actions and mitigate risk) .  
As per Claim 14 Amigo further teaches:
wherein the employee information of the second employee is indicative of at least one of: health parameters, professional qualifications, or reviews (Amigo Fig. 7, 8 and at least [0031-0033, 0058, 0071] illustrate and describe that providing feedback is preceded by retrieving employee specific data and using the aggregate data to determine new actions and mitigate risk).  
As per Claim 15 Amigo further teaches:
79processing the debriefing responses to generate new debriefing data, different than debriefing data which was used for the obtaining data pertaining to the execution of the first task; following completion of the second task by the second group of employees, presenting to the second employee a second debriefing questionnaire which is based at least partly on the new debriefing data, wherein the first task and the second task are of the same type of task (Amigo in at least Fig. 7 and [0089-0103] illustrates a cyclical process where feedback data is provided to users, from which continuous real time sensor data is gathered and stored in results in a database to update the static/historic data on an ongoing basis to continuously improve and provide new/updated recommendations/suggestions as is further described in at least [0031, 0064]).
Amigo does not explicitly recite that the information is gathered from a presented debriefing questionnaire as responses.
presenting the debriefing questionnaire (Hnatio in at least [0004, 0028, 0050, 0088, 0093, 0120-0122, 0137-0140] describe that following task execution, providing online survey questionnaires to users,  [0087-0088, 0120, 0137-0140] describe generating new questions or specifically formulated questionnaires for different events, users, etc.)
Hnatio is combined based on the same reasons and rationale set forth in the rejection of Claim 1 above. 
As per Claims 16-20 the limitations are substantially similar to those set forth in at least claims 1, 3, 9, 12-14 and are therefore rejected based on the same reasons and rationale set forth in the rejections of Claims 1-15 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623